DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (“AAPA”) in view of Van Quach et al. (US 7,609,125) and Ishihara (US 4,513,266) and Straub et al. (US2003/0188889) all of record.

The Applicant's admitted prior art ("AAPA" Figs. 2A, 3, 4A of the present application and the descriptions in [0003-0005], [0011-0015] of the present application's specification, also [0025], [0027]) teaches an inhomogeneous medium high speed signal trace system including: a 1st and 2nd ground layers (202, 204); first dielectric (206) adjacent  the 1st ground layer (202) and a prepreg dielectric layer(208) having a different dielectric constant from the first dielectric (e.g. see [0004]) and is located between the first dielectric (206) and the second ground (204) (Claims 2, 8, 15); two differential pairs (210, 212) located between the dielectrics; the transmission frequency is multiples of tens of GHz (i.e. at least 2 x 10 GHz = at least 20 GHz) (e.g. see [0005] and [0028]) (Claims 5, 11, 18); the device is in an information handling system such as a desktop computer (e.g. see [0003 of the present application specification] which inherently has a processing system as a fundamental necessary part of a desktop computer connected with the transmission line device for it to be functional to pass data signal transmissions.
 	However, the AAPA does not teach a plurality of first and second vias that extend between the 1st and 2nd ground layers that are spaced apart and spaced from the differential lines and the 1st and 2nd via sets are located on opposite sides of the differential pairs (Claims 1, 7, 14) and the vias are spaced apart along the length of the differential lines (Claims 3, 9, 16) and equally spaced (Claims 13 and 20), or that the first vias that are between the two differential pairs prevent a magnetic field strength of the magnetic field from exceeding a magnetic field strength threshold at the second differential pair (Claims 4, 10, 17), or preventing by the vias on opposite sides of the first differential pair a magnetic field produced in response to the transmission  of the signals by the first differential pair from having a magnetic field strength that is greater than a magnetic field strength threshold distance from the first differential pair (Claim 14).
Van Quach et al. (e.g. Fig. 1) provides the general teaching of shielding (e.g. 100 a-d) between and on both sides along the length of stripline differential pairs.
Ishihara (Figs. 4-5) provides the teaching that stripline transmission lines that are adjacent can be shielded from each other by spaced apart equally spaced vias that connect between the upper and lower ground layers and extend along the length of the transmission lines.
Regarding Claims 1, 3, 7, 9, 13, 14, 16, and 20, it would have been considered obvious to one of ordinary skill in the art to have modified the AAPA transmission device to have included shielding on the sides along the length of the pairs including between the pairs such as generally taught by Van Quach and to have the shielding be spaced via conductor rows such as taught by Ishihara, because the shielding would have provided the advantageous benefit of reducing crosstalk and containing the signals to only the areas near the line transmitting a particular signal as taught by Van Quach, and the particular selection of spaced vias that are equally spaced such as taught by Ishihara instead of a ground trace of Van Quach would have been a mere selection a known alternative shielding structure between adjacent transmission line that would provide the same functionality of preventing adjacent signal lines from negatively affecting each other as is the purpose of both Van Quach and Ishihara.  
As an obvious consequence of the modification, the first vias that are between the two differential pairs would obviously prevent a magnetic field strength of the magnetic field from exceeding a magnetic field strength threshold at the second differential pair since the structure of the combination is the same as the presently claimed invention thus it would function the same and includes the shielding preventing adjacent signal crosstalk (Claims 4, 10, 17). 
Also as an obvious consequence of the modification, preventing by the vias on opposite sides of the first differential pair a magnetic field produced in response to the transmission  of the signals by the first differential pair from having a magnetic field strength that is greater than a magnetic field strength threshold distance from the first differential pair would obviously be a function provided by the combination since the structure of the combination is the same as the presently claimed invention thus it would function the same and includes the shielding preventing adjacent signal crosstalk and contains signal propagation (Claim 14).

The combination of AAPA, Van Quach, and Ishihara teaches a shielded differential pair device as described above. However, regarding the amendments of claims 1, 7, and 14, the combination does not explicitly teach that the plurality of first vias are spaced between 5-50 mils from the first differential trace pair and spaced between 50-250 mils from each other, and wherein the plurality of second vias are spaced between 5-50 mils from the first differential trace pair and spaced between 50-250 mils from each other. Also, regarding Claims 6, 12, 19, the combination does not appear to explicitly teach that the differential trace pairs are spaced between 20 and 40 mils from each other.
Straub provides the general teaching that spaced vias forming a shielding/screening wall to contain signals should be spaced a distance based according to the frequencies (e.g. see [0040]).
	It would have been considered obvious to one of ordinary skill in the art to have modified the combination device to have the claimed spacing between the vias and signal traces and spacing between each via, because the spacing between each of the vias of a row would have been a mere optimization based on the frequencies of the signal transmission where the vias must be close enough together to shield the particular frequency from passing the virtual wall (i.e. spacing is recognized as a result effective variable) provided by the via rows as is generally taught by Straub (e.g. [0040]), and the spacing between the vias and the differential pairs would have been a mere optimization of the impedance of the signal lines since distance to ground affects signal propagation and the impedance of the lines as a fundamental property of signal transmission lines and as generally recognized by Van Quach (e.g. see Col. 6, lines 40-50 and Col. 7, lines 4-15) and thus the distance/spacing between the rows of vias on opposite sides of the pairs would have been a mere optimization for the same reasons since the dimensions of the differential signal trace spacing and distance to grounds affects signal propagation and impedance of the lines, thereby suggesting the obviousness of the dimensional modifications.
Furthermore, it would have been considered obvious to have the spacing between the differential trace pairs to have been between 20 and 40 mils, especially since Straub recognizes that distance from the traces to the vias is a result effective variable and is directly related to and selected based on the frequency of operation (e.g. see [0040-0043]) thus the spacing between the trace pairs would have been a mere optimization based on the frequency for which the device is being used for signaling.
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 
Applicant argues that in Straub: "...Thus, if e.g. the signal conductor is to be designed for the maximum frequency of 10 GHz, a (maximum) distance A between the holes 18 of 7.5 mm results taking the abovementioned X/4 example..." Given the conversion of 1mm = -39.4 mils, the suggestion in Straub of spacing via by 7.5 mm/-295.5 mils exceeds the claimed spacing of between 5-250 mils.  As such, the Applicant submits that it is only the present disclosure that recognizes the issue with inhomogeneous dielectric mediums in circuit boards that are configured to transmit signals using differential pairs at multiple-tens-of-gigahertz frequency ranges, and thus while the cited art suggests shielding differential pairs (van Quach) and using metallized through holes/vias to provide a ground shield/screen between single traces (Ishihara and Straub), the lack of teaching of the proper configuration of vias (e.g., with the inter-via spacing and via- differential-trace-spacing recited in the amended independent claims) to address the issues noted in the supposed AAPA prevent the combination of AAPA, van Quach, Ishihara, and Straub from supporting a rejection of the amended independent claims 1, 7, and 14. 
Applicant’s arguments are not convincing. It appears that Applicant is cherry picking the case of 10 GHz. However, in [0040] of Straub there is provided wavelength for 20 GHz operation as well as 30 and 40 GHz.  In the case of 20 GHz which is the same frequency as taught by the AAPA in the rejections, Straub [0040] teaches at 20 GHz the wavelength is 15 mm thus ¼ wavelength which is the distance taught between vias in Straub the distance would be ¼ of 15 mm which is 3.75mm, and 3.75mm x 39.4mils/mm = 147.75 mils as the spacing between the vias.
Additionally, Straub teaches a height of the dielectric layers to be 100 micrometers (see [0043]) and the lateral distance (B) between the vias holes and the signal conductor trace should be proportional to the height of the dielectric in the range between ¼ and 5 (e.g. see [0040]). So, for example where the ratio (of the range) is selected to be 2.5 then B=2.5 x 2 x 100 micrometers since in Fig. 2 (and e.g. [0043]) there are two dielectric layers (2 x 100 micrometers), thus B =500 micrometers = .5 mm = (39.4 mils/mm) x .5mm =19.7 mils spacing between vias and trace.
Therefore, Straub suggests values of spacing as in claims 1, 7, and 14 that are within the claimed ranges, and further suggests a range of values that covers additional values on both ends of the example of 20GHz depending on the selected operating frequency and the range/ratio selected based on the teachings of height and spacing in [0040] of Straub. Accordingly, Straub clearly shows that the spacings for the vias to the traces and thus trace spacing from each other are a mere optimization based on the frequency of operation and user design choices. Furthermore, with the established obviousness of the inclusion of vias in the AAPA in the above rejections, one of ordinary skill must look to what is known in determining the via spacing and thus the teachings of Straub would at least be obvious to try in the AAPA inhomogeneous dielectric substrate as a known design to achieve signal isolation, and regarding the recognition by applicant of certain functional effects of the design and arguing the applied references in the rejections do not recognize such effects/functions is not persuasive since only the final product structure is patentable and those effects/functions would naturally be present in the combination in the rejections since the obviousness combination structure is identical to the present invention structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843